Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 4, 2022

                                      No. 04-22-00640-CV

                                        Paul MICHAEL,
                                           Appellant

                                                 v.

                                Maria Guadalupe MASCORRO,
                                          Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-05662
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        After the clerk’s record was due to be filed in this court, the Bexar County District Clerk
notified this court that Appellant has not paid the clerk’s fee for preparing the record and
Appellant is not entitled to a free clerk’s record. See TEX. R. APP. P. 35.3(a).
        We order Appellant to provide written proof to this court within ten days of the date of
this order that (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R. 20.1.
        Further, Appellant must file an amended notice of appeal certifying proper service on the
responsible court reporter(s). See TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a); TEX. R. APP.
P. 25.1(e). We order Appellant to do so within ten days of this order.
        Finally, Appellant must pay the filing fee of $205 for this appeal or show proof that he is
entitled to appeal without paying the filing fee. See TEX. R. APP. P. 5; In re R.J.G., No. 04-19-
00817-CV, 2020 WL 214769, at *1 (Tex. App.—San Antonio Jan. 15, 2020, no pet.) (mem. op.).
We order Appellant to do so within ten days of this order.
        If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution without further notice. See id. R. 37.3(b); see also id. R. 42.3(c) (authorizing
dismissal if Appellant has failed to comply with the rules, a court order, or a notice within a
specified amount of time).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court